DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on September 21, 2020.  In virtue of this communication, claims 1-10 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shichi et al. (US 2018/0012726).

    PNG
    media_image1.png
    840
    765
    media_image1.png
    Greyscale

With respect to claim 1, Shichi discloses in figure 1 a liquid metal ion source (1, e.g., ion source), comprising a reservoir (23, 34-36, e.g., formed as a reservoir thereof) configured to hold an ion material forming a liquid metal (paragraph 0075, e.g., having an emitter tip holder 35 and a heat insulating material 34 and an electric insulating column 36 to perform a holding function thereof); a needle electrode (21, e.g., a needle-like emitter tip) having a surface to be covered with the ion material supplied from the reservoir (figure 1 shows the tip having a surface to be hold or covered by the reservoir 34-36); an extraction electrode (24, e.g., extraction electrode) configured to cause an ion of the ion material to be emitted from a distal end of the needle electrode (see figure 1 and paragraph 0072); a beam diaphragm (6, e.g., an aperture formed as a beam diaphragm thereof), which is arranged on a downstream side of the extraction electrode, and is configured to limit a beam diameter of the ion (see figure 1, e.g., a beam diameter limited by the aperture 6); and a vacuum chamber (2, 15, e.g., a vacuum vessel) configured to accommodate and hold the reservoir, the needle electrode, the extraction electrode, and the beam diaphragm in vacuum (see figure 1), wherein the liquid metal ion source further comprises an oxidizing gas introducing portion (26, e.g., a gas supply mechanism), and wherein the oxidizing gas introducing portion communicates to the vacuum chamber, and is configured to introduce an oxidizing gas into a periphery of the needle electrode (see figure 1 and paragraph 0093, e.g., “the ionizable gas may be a gas containing any one of carbon monoxide, oxygen and nitrogen…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shichi et al. – US 2018/0012726) in view of Takahashi (US 2022/0115225).
With respect to claim 2, Shichi discloses all claimed limitations, as expressly recited in claim 1, except for specifying that the oxidizing gas is water vapor.
Takahashi discloses in figure 1 an ion source comprising a gas source (7, e.g., gas supply unit), wherein the gas is water vapor (see paragraph 0031, e.g., water vapor is used as the first material gas).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ion source of Shichi having a water vapor as a gas thereof as taught by Takahashi for the purpose of using as a first material gas since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Takahashi (paragraph 0041).
With respect to claim 3, the combination of Shichi and Takahashi disclose that the ion source further comprising a final exhaust system (57, e.g., “vacuum pump) configured to evacuate the vacuum chamber to a target vacuum degree (paragraph 0033,, e.g., “the radical generation chamber 51 is evacuated to a predetermined vacuum degree by a vacuum pump”), wherein the final exhaust system and the oxidizing gas introducing portion communicate to the vacuum chamber through separate flow passages (see figure 1 of Takahashi shows the gas inlet and the gas outlet being separated).
With respect to claim 6, the combination of Shichi and Takahashi disclose all the vacuum chamber has a vacuum degree (paragraph 0033, e.g., a predetermined vacuum degree”) but lack of teaching that wherein the vacuum chamber has the vacuum degree of from 1.0x10-5 Pa to 3.0x10°-5 Pa in a state of having the oxidizing gas introduced thereinto.  However, this difference is not of patentable merits since a range of Pa of the vacuum degree can be selected that is dependent on a particular application or environment of use for the purpose of reducing the amount of disappearing radicals and irradiate precursor ions with more radicals in an ion analyzer since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Takahashi (see paragraph 0012).
With respect to claim 7, the combination of Shichi and Takahashi disclose that wherein at least part of the flow passage of the final exhaust system and at least part of the flow passage of the oxidizing gas introducing portion are opposed to each other in a direction perpendicular to an irradiation direction of a beam of the ion (figure 1 of Shichi shows the gas inlet 26 and the gas outlet 12 are being opposed to each other in a direction perpendicular to a beam 14).
With respect to claim 8, the combination of Shichi and Takahashi disclose that wherein at least part of the flow passage of the final exhaust system and at least part of the flow passage of the oxidizing gas introducing portion are each opposed to the needle electrode in a direction perpendicular to an irradiation direction of a beam of the ion (figure 1 of Shichi shows the gas inlet 26 and the gas outlet 12 are being opposed to each other in a direction perpendicular to a beam 14).
With respect to claim 9, the combination of Shichi and Takahashi disclose that further comprising an oxidizing gas introduction control unit (75, e.g., gas control unit) configured to introduce the oxidizing gas into the vacuum chamber only when a voltage is applied between the needle electrode and the extraction electrode (figure 1 of Takahashi shows a gas control unit 75 to control gas into the chamber thereof).
With respect to claim 10, the combination of Shichi and Takahashi disclose that a focused ion beam apparatus comprising the liquid metal ion source of claim 1 (see figure 1 of Shichi or figure 1 of Takahashi, e.g., having a focused ion beam apparatus thereof).
Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kudo et al. – US 2021/0142999
Prior art Agemura et al. – US 2017/0309437
Prior art Katagiri et al. – US 2008/0315122
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 29, 2022